Citation Nr: 1722293	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for tinea pedis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In March 2015, the Veteran requested a hearing before a Veterans Law Judge by videoconference.  The Veteran did not appear for a hearing that was scheduled for August 8, 2016.  The Veteran did not present good cause for the failure to appear, nor did he request that the hearing be rescheduled.  Therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2016).

The Board previously remanded this matter in September 2016 for additional development.


FINDING OF FACT

The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for an increased rating for tinea pedis, and evidence previously on file does not establish entitlement to a higher rating for tinea pedis.


CONCLUSION OF LAW

The claim of entitlement to a disability rating in excess of 30 percent for tinea pedis is denied on the basis of failure to report for a VA medical examination.  38 U.S.C.S. § 501 (LexisNexis 2017); 38 C.F.R. §  3.655(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board remanded this case in September 2016 for a VA examination to determine the current severity of the Veteran's tinea pedis and to address whether treatment with topical Naftifine and urea creams constituted systemic therapy.  Notably, evidence on file at the time of the remand did not establish entitlement to a higher rating, as the February 2011 and February 2014 VA examinations of record, and ongoing treatment notes, did not show that the Veteran's tinea pedis involved at least 40 percent of his entire body area or of exposed areas, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A VA examination was scheduled for December 2016, but the Veteran failed to report to that examination.  No excuse was given for the absence, and the Board cannot conclude that there was good cause for the missed appointment.  The AOJ issued a Supplemental Statement of the Case, and returned the case to the Board.  Thus, the Veteran has been informed of his failure to report.

Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, with respect to the question posed by the Board in the September 2016 remand concerning use of certain medications to treat the Veteran's tinea pedis, the Board notes that, in Johnson v. McDonald, 27 Vet. App. 497 (2016), the United States Court of Appeals for Veterans Claims (Court) held that the use of a corticosteroid constituted systemic therapy in terms of treating a service-connected skin disability.  VA's Office of General Counsel has appealed the Court's decision in Johnson to the United States Court of Appeals for the Federal Circuit, and as a result, the Board has imposed a stay of adjudication for claims affected by Johnson.  
However, the Board finds that the stay is not applicable to the current case as the record does not show use of corticosteroids or immunosuppressive drugs to treat the Veteran's tinea pedis during the period on appeal.  On the contrary, notwithstanding the Board's request for an opinion in September 2016, the record shows use of only topical antifungal and emollient treatments in affected areas for the Veteran's tinea pedis. 

While there is evidence in the record that the Veteran has been prescribed hydrocortisone ointment or cream for eczema, the VA treatment records expressly show that the hydrocortisone cream is for the Veteran's nonservice-connected facial eczema and not for his service-connected feet.  For example, in December 2011 it was noted that "Pt uses hydrocortisone cream on his face and urea cream along with Naftifine HCl on his feet daily."   In April 2012, it was noted that, for his eczema, "patient continues to use HCT cream to the face and urea cream to the feet."  There are other prescriptions of record for the Veteran's tinea pedis, including Gentian Violet prescribed from September 2011, and Terbinafine from April 2012.  VA examinations in February 2014 and February 2011 also note use of miconazole nitrate topical powder, in addition to urea cream, and/or Naftifine cream for the feet.  

Significantly, however, the active prescription lists and/or internet research show the Veteran's various medications listed above to treat his tinea pedis are antifungals or emollients, and not corticosteroids.  See Drugs.com at https://www.drugs.com/cdi/terbinafine.html; https://www.drugs.com/mtm/naftifine-topical.html; https://www.drugs.com/cons/gentian-violet-topical.html;  https://www.drugs.com/sfx/miconazole-topical-side-effects.html; https://www.drugs.com/mtm/urea-topical.html.  Furthermore, the record shows the antifungal and emollient treatments to be topical and to be applied to affected areas only; therefore, they are not considered systemic therapy.  The Veteran has not alleged use of even topical corticosteroids or other immunosuppressive drugs.  The Veteran has not alleged that he uses topical corticosteroids.  See Johnson, supra. 

Based on the evidence of record, which shows only topical antifungal or emollient treatment for the Veteran's bilateral tinea pedis, applied to the affected area (feet), the Board finds that the Veteran's appeal is not affected by the Johnson stay, and will proceed to the merits of the claim.

Under 38 C.F.R. §  3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §  3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655  (c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member. 38 C.F.R. §  3.655(a).  Of note, 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied. 

The Veteran's claim on appeal is for a higher disability rating for his tinea pedis; that is, it is not an original compensation claim, and the disposition of the claim is entirely dependent upon the severity levels of a disability which has already been service connected.  Therefore, the provisions of 38 C.F.R. §  3.655(b) govern the issue and they dictate that the claim for increase shall be denied if the Veteran fails to report for a scheduled examination. 

In this case, the Board remanded this matter in September 2016 in order to provide the Veteran with a new examination to determine the current severity of his tinea pedis.  The Board concludes that the Veteran was properly notified of the examination scheduled for December 2016.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Administrative records on file support that proper notice was provided.  Moreover, the Veteran was informed in a December 2016 SSOC that he failed to report for the examination, and he has not indicated a willingness to do so, nor has he claimed that he did not receive notice of the examination or provided good cause for his failure to appear.  The Board points out that the Veteran also failed to appear for an August 2016 Board hearing and did not challenge that failure to appear based on lack of notice, nor did he present good cause.  He also did not appear for various VA appointments, including in July 2012, July 2013, January 2014, and June 2016.  The foregoing supports a pattern of failure to appear for appointments and, absent evidence of good cause, weighs against a finding that the missed December 2016 VA examination was due to error or good cause.
 
As the Veteran failed to report for an examination scheduled for his increased rating claim and has not shown good cause for failing to appear, denial of the increased rating claim based on the application of 38 C.F.R. §  3.655(b) is warranted.


ORDER

A disability rating in excess of 30 percent for tinea pedis is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


